Hofstadter, J. (dissenting).
The question whether third-party practice is available in summary proceedings is not squarely presented by the record and, therefore, is not reached. The husband appellant moved below, before trial, for dismissal of the third-party complaint, presumably on the ground urged on this appeal that a third-party complaint may not be served in a summary proceeding. Leave to appeal from the order denying his motion was refused both by the Municipal Court and by the Appellate Term. The husband proceeded to trial on the merits and, on the trial did not move for dismissal on the ground theretofore urged by him. Nor in his notice of appeal from the final order and judgment did he specify the order for which he had unsuccessfully sought review by direct appeal as one to be reviewed on the present appeal. In the circumstances, I am of the opinion that he must be deemed to have waived the objection. I, therefore, dissent.
Hammer and Hecht, JJ., concur; Hofstadter, J., dissents in opinion.
Judgment accordingly.